******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. MIGUEL WILLIAMSON
               (AC 36451)
                   Alvord, Keller and Harper, Js.
    Argued December 1, 2014—officially released January 27, 2015

   (Appeal from Superior Court, judicial district of
    Hartford, geographical area number fourteen,
                   Bentivegna, J.)
  Thomas S. Rome, for the appellant (defendant).
   Leon F. Dalbec, Jr., senior assistant state’s attorney,
with whom, on the brief, were Gail P. Hardy, state’s
attorney, and Mark Brodsky, senior assistant state’s
attorney, for the appellee (state).
                          Opinion

   KELLER, J. The defendant, Miguel Williamson,
appeals from the judgment of the trial court dismissing
his petition for a writ of error coram nobis. He claims
that the court improperly concluded that it lacked juris-
diction over the petition. We affirm the judgment of the
trial court.
   The following undisputed facts appear in the record.
On August 15, 2012, the defendant pleaded guilty to
possession of marijuana with the intent to sell in viola-
tion of General Statutes § 21a-277 (b). The court can-
vassed the defendant, accepted his plea, and sentenced
him to a term of incarceration of seven years, execution
suspended after eighteen months, followed by three
years of probation. On August 13, 2013, seven days
before he began to serve the probationary portion of
his sentence, the defendant filed a petition for a writ
of error coram nobis, in which he alleged, inter alia,
that, in connection with his guilty plea, he received
ineffective assistance from his trial counsel and that,
consequently, he lacked knowledge of the nature of the
charge. On this ground, he requested that the judgment
of conviction ‘‘be reopened and voided’’ and that he
‘‘be given a new opportunity to reach a just resolution
to his case.’’ Additionally, the defendant alleged that he
was unaware of any other adequate remedy at law.
   The state objected to the petition on the ground that
the court lacked jurisdiction because the defendant,
who began serving the probationary portion of his sen-
tence on August 20, 2013, had an adequate remedy at
law, namely, the right to file a petition for a writ of
habeas corpus. The defendant filed a written response
in which he represented that, upon the commencement
of his probation, he was no longer in the custody of the
state, but was currently in a facility in Massachusetts, in
the custody of the United States Bureau of Immigration
and Customs Enforcement, while proceedings to
remove him from the United States were underway.
Further, the defendant stated that, in these circum-
stances, his ability to petition for a writ of habeas corpus
was not an adequate remedy because it would not afford
him ‘‘any relief from removal.’’ In a supplemental memo-
randum of law in support of his petition, the defendant
represented that, on November 22, 2013, the United
States Immigration Court ordered that he be deported
from the United States. The defendant asserted that,
under these circumstances in which he was awaiting
deportation, the writ of error coram nobis was his only
adequate remedy.
  On December 19, 2013, the court held a hearing
related to the jurisdictional issue, during which it heard
arguments from both parties in this case. In its decision,1
the court set forth the relevant and undisputed facts,
and dismissed the petition for a writ of error coram
nobis after concluding as a matter of law that it lacked
jurisdiction to entertain the petition. The court deter-
mined that the defendant, who was serving a period of
probation, had an adequate remedy at law because he
had the ability to petition for a writ of habeas corpus.
This appeal followed.
   Reiterating in substance the arguments he advanced
before the trial court, the defendant relies on the fact
that, at the time that the court dismissed his petition,
he was no longer in the physical custody of the state,
but was serving his probation while in federal custody
and awaiting deportation from the United States.2 With-
out stating that he had the right to petition for a writ
of habeas corpus, he asserts that such legal remedy
was inadequate given his circumstances because ‘‘there
is no reasonable and practical prospect for timely adju-
dication of a prisoner’s application for a habeas writ
when the prisoner faces immediate forced removal by
[the United States Department of Homeland Security].’’
Underlying the defendant’s argument is his belief that,
in contrast with a petition for a writ of habeas corpus,
a petition for a writ of error coram nobis is the only
means of providing practical relief to him in a timely
manner so as to thwart his deportation, which was a
consequence of his conviction.3 The state urges us to
agree with the trial court that dismissal was proper
because the defendant had other legal remedies by
which to seek redress, such as a petition for a writ
of habeas corpus. Alternatively, the state urges us to
conclude that dismissal was proper because, if the writ
of error coram nobis existed in the common law, it has
been supplanted by other remedies in Connecticut law
and therefore is no longer a viable remedy.4
   ‘‘A determination regarding a trial court’s subject mat-
ter jurisdiction is a question of law and, therefore, we
employ the plenary standard of review and decide
whether the court’s conclusions are legally and logically
correct and supported by the facts in the record. . . .
[I]t is well established that a reviewing court properly
may address jurisdictional claims that neither were
raised nor ruled on in the trial court. Indeed, [o]nce the
question of lack of jurisdiction of a court is raised,
[it] must be disposed of no matter in what form it is
presented. . . . The court must fully resolve it before
proceeding further with the case.’’ (Citation omitted;
internal quotation marks omitted.) Warner v. Bicknell,
126 Conn. App. 588, 594, 12 A.3d 1042 (2011). ‘‘Jurisdic-
tion involves the power in a court to hear and determine
the cause of action presented to it and its source is the
constitutional and statutory provisions by which it is
created. . . . Article fifth, § 1 of the Connecticut con-
stitution proclaims that [t]he powers and jurisdiction of
the courts shall be defined by law, and General Statutes
§ 51-164s provides that [t]he superior court shall be
the sole court of original jurisdiction for all causes of
actions, except such actions over which the courts of
probate have original jurisdiction, as provided by stat-
ute. . . . The Superior Court is a constitutional court
of general jurisdiction. . . . In the absence of statutory
or constitutional provisions, the limits of its jurisdiction
are delineated by the common law.’’ (Citations omitted;
internal quotation marks omitted.) State v. Lawrence,
281 Conn. 147, 153, 913 A.2d 428 (2007).
   ‘‘A writ of error coram nobis is an ancient common-
law remedy which authorized the trial judge, within
three years, to vacate the judgment of the same court
if the party aggrieved by the judgment could present
facts, not appearing in the record, which, if true, would
show that such judgment was void or voidable. . . .
The facts must be unknown at the time of the trial
without fault of the party seeking relief. . . . A writ of
error coram nobis lies only in the unusual situation [in
which] no adequate remedy is provided by law. . . .
Moreover, when habeas corpus affords a proper and
complete remedy the writ of error coram nobis will
not lie.’’ (Citations omitted; internal quotation marks
omitted.) State v. Das, 291 Conn. 356, 370–71, 968 A.2d
367 (2009); see also State v. Henderson, 259 Conn. 1,
3, 787 A.2d 514 (2002) (writ of error coram nobis
unavailable when proper remedy afforded by means of
writ of habeas corpus); State v. Grisgraber, 183 Conn.
383, 385, 439 A.2d 377 (1981) (writ of error coram nobis
unavailable when proper remedy afforded by means
of appeal).
   To the extent that the defendant argues that he was
unable to petition for a writ of habeas corpus because
he had completed his definite term of incarceration and
was serving the probationary portion of his sentence,
this argument is legally unsound. Recently, this court
rejected a similar argument, concluding that probation
constituted a form of legal restraint that satisfied the
custody requirement of General Statutes § 52-466. See
State v. Stephenson, 154 Conn. App. 587, 588,       A.3d
     (2015) (reversing judgment denying petition for
writ of error coram nobis and remanding case with
direction to dismiss petition because defendant serving
probation had ability to obtain relief by way of petition
for writ of habeas corpus). Neither the defendant’s pro-
bationary status nor his federal detention impeded his
ability to petition for a writ of habeas corpus and,
thereby, to raise a claim related to the representation
afforded him by his trial counsel in connection with his
guilty plea.
  To the extent that the defendant argues that a writ of
habeas corpus would afford him a ‘‘nominal, technical,
theoretical, or ‘academic’ remedy,’’ because it would not
provide him with timely relief, we are not persuaded.
Before the trial court, the defendant argued that the
writ of error coram nobis was the only available remedy
because the relief he could obtain in connection with
a writ of habeas corpus would not occur in time to
prevent his deportation. He argued that even if he
obtained relief in the form of a new trial, ‘‘there is no
conceivable chance, practically speaking, that [his] case
could be reopened in time to forestall or vacate his
federal removal order.’’ In terms of timeliness, we
observe that, although he was convicted on August 15,
2012, he did not file the present petition until August
13, 2013, seven days before he began to serve the proba-
tionary portion of his sentence. The defendant filed the
petition at issue approximately three months prior to
the time at which he received his final order of deporta-
tion on November 22, 2013, a fact that substantially
weakens the force of his argument that the writ of error
coram nobis, rather than a writ of habeas corpus, was
a necessary remedy in light of the immediacy of his
removal.
   Additionally, beyond stating his subjective belief that
a petition for a writ of habeas corpus would not provide
him with timely relief, the defendant did not present
any evidence in this regard before the trial court. As
the state correctly observes, in the context of a petition
for a writ of habeas corpus, the defendant could have
requested that the habeas court adjudicate the matter
expeditiously. This fact helps to allay reasonable con-
cerns related to timeliness.5 In support of this observa-
tion, the state aptly has cited in its brief numerous
examples of habeas court decisions in which such
courts have adjudicated petitions for writs of habeas
corpus in an expedited manner because they involved
the rights of petitioners who, like the defendant in the
present case, were facing issues related to deportation.
Moreover, the defendant has not cited any legal author-
ity that stands for the proposition that, in the present
circumstances, in which deportation was imminent, the
writ of habeas corpus is not an adequate legal remedy.
In light of the foregoing, we conclude that the court
properly dismissed the petition for a writ of error
coram nobis.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The court delivered its decision orally at the conclusion of the hearing,
but later created a signed transcript of its decision in compliance with
Practice Book § 64-1 (a).
   2
     In his brief to this court, the defendant represents that an appeal from
the decision of the United States Immigration Court is pending and that he
is presently incarcerated under the authority of the United States Department
of Homeland Security at a facility in Alabama.
   3
     The defendant argues: ‘‘Were a writ of error coram nobis be allowed,
on remand, for the instant case, a hearing in Superior Court on all factual
issues presented by [the defendant’s] circumstances could likely be sched-
uled within weeks, at worst. This is not so for an application for a writ
of habeas corpus: scheduling delays are well-known to practitioners and
judges alike.’’
   4
     Because we conclude that dismissal of the petition was proper because
there was at least one other remedy available to the defendant, we do not
reach the state’s alternative argument in which it calls into question the
viability of the writ of error coram nobis. See also State v. Stephenson, 154
Conn. App. 587, 590 n.4,       A.3d      (2015) (upholding dismissal of petition
for writ of error coram nobis because ‘‘even if the [writ of error coram
nobis] does exist, the prerequisites for granting relief were not met’’); State
v. Carter, 142 Conn. App. 156, 161 n.5, 64 A.3d 366 (2013) (‘‘[a]ssuming
that the writ of error coram nobis exists, we conclude that the court lacked
jurisdiction over the petitions at issue herein’’ [emphasis in original]).
   5
     There is nothing in the record to suggest that the defendant has filed a
petition for a writ of habeas corpus related to the issue set forth in the
present petition.